Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to Applicant’s amendment filed November 11, 2021.
Claim 4 is canceled.
Claims 11-14 are withdrawn.
Claims 1 and 8 are amended.
Claims 15 and 16 are added.
Claims 1-3, 5-10, and 15-16 are being examined in this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hagelqvist et al. (US Pub. No. 2014/0215973 A1, herein, Hagelqvist) in view of Ickert (US Pub. No. 2012/0013138 A1) and in further view of Larsson et al. (US Pub. No. 2015/0121815 A1, herein, Larsson).
Regarding claim 1, Hagelqvist discloses a lidding machine (1 – Fig. 1) for locking one or more lids (17 – Fig. 5A) with the open top (“an upper part of the container”) of a container (2) with at least part of the open top of the container being arcuate (See container tops in Fig. 3), the one or more lids and corresponding container having outwardly extending rim portions that are formed in complementary cross-sections to enable the rim portions of the one or more lids and corresponding container to lock with each other (“the container 2 where the lid 17 is to be fastened”) (Para [0065]), the lidding machine comprising: 
a conveyor (5, 6, 8, 10, 14, 23) for conveying containers (2) (Fig. 2); 
a set of jaws (11a, 11b, 13a, 13b) positioned at opposite sides respectively of the conveyor (Figs. 2 and 4A) the jaws being arranged to move towards each other over the conveyor (Para [0060]) and upwards away from the conveyor (10) thereby to lift (“and lifting” – Para [0062]) one or more containers off the conveyor and urge the/or Figs. 4A-4D); 
a lid magazine (7) for storing lids (17) (Fig. 2); 
a picking head (24, 28, 29) for supporting one or more lids over the conveyor (Fig. 5A), the picking head being mounted to a picking head support (30), the picking head support (30) being mounted for rotation about an axis (See rotational arrow in Fig. 5A) substantially parallel to a direction of travel of the conveyor enabling the picking head to be moved between a first position (Fig. 5A) where the picking head can pick one or more lids from the lid magazine and a second position (Fig. 5B) where the picking head can support one or more lids above the conveyor enabling containers and lids to be urged together (Para [0068], [0070]-[0071]);
wherein the picking head support rotates through less than 150 degrees in order to move the picking head between its first and second positions (See Figs. 5A and 5B). 
Hagelqvist does not expressly disclose rim portions extending along the perimeters of the lids and container including the arcuate part of the container open top; and that the jaws have a jaw plate with an upper surface and edges that extend upwardly from the upper surface of the jaw plate to engage into the formed rim portion of a container including the rim portion extending along the arcuate part of the container open top.
Ickert teaches rim portions (12) extending along the perimeters of the container (Fig. 4a); and jaws (5, 6 – Figs. 4a-4c) having a jaw plate (10) with an upper surface and edges (11) that extend upwardly from the upper surface of the jaw plate to Figs. 4b-4c) into the formed rim portion (12) of a container (9) including the rim portion extending along the container open top.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the jaws of the lidding machine disclosed by Hagelqvist with rim portions extending along the perimeters of the lids and container including the arcuate part of the container open top; and that the jaws have a jaw plate with an upper surface and edges that extend upwardly from the upper surface of the jaw plate to engage into the formed rim portion of a container including the rim portion extending along the arcuate part of the container open top as taught by Ickert in order to further secure the container within the jaws and prevent any damage to the container during operation.
Hagelqvist also does not expressly disclose that the picking head comprises a plate having a surface and one or more engagement walls extending from the plate surface, and the engagement wall opposite the plate surface defining free edges for engaging into the formed lid rim portion when supporting the one or more lids above a corresponding container.
Larsson teaches a picking head (3) comprising a plate having a surface and one or more engagement walls extending from the plate surface (See Fig. 3 annotated below), the engagement wall opposite the plate surface defining free edges for engaging into the formed lid rim portion when supporting the one or more lids (5) above a corresponding container (6) (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the picking head of 


    PNG
    media_image1.png
    387
    400
    media_image1.png
    Greyscale

Hagelqvist, Fig. 4A

    PNG
    media_image2.png
    544
    730
    media_image2.png
    Greyscale

Larsson, Fig. 3

Regarding claim 2, Hagelqvist in view of Ickert and Larsson teaches the lidding machine as recited above wherein opposed edges of each jaw comprise one or more recesses (Hagelqvist, 20) arranged to fit around part of a container to be handled by the machine (Hagelqvist, Fig. 4D).

Regarding claim 3, Hagelqvist in view of Ickert and Larsson teaches the lidding machine as recited above wherein opposed edges of each jaw comprise part circular and/or part rectangular recesses (Hagelqvist, 20 – Fig. 4D).

Regarding claim 5, Hagelqvist in view of Ickert and Larsson teaches the lidding machine as recited above wherein the jaws are substantial mirror opposites of each other (Hagelqvist, 11a, 13a, and 11b, 13b, respectively).

Regarding claim 6, Hagelqvist in view of Ickert and Larsson teaches the lidding machine as recited above wherein the jaws are each slidably mounted to each other enabling them to move towards and away from each other (See arrows in Hagelqvist, Figs. 4A and 4C, Para [0060]-[0062]).

Regarding claim 7, Hagelqvist in view of Ickert and Larsson teaches the lidding machine as recited above wherein the jaws are mounted to a structure operative to raise and lower the jaws relative to the conveyor (Hagelqvist, Para [0062]).

Regarding claim 8, Hagelqvist in view of Ickert and Larsson teaches the lidding machine as recited above wherein the one or more engagement walls of the picking head (Larsson, 3 – Fig. 3) comprises an inside surface and an outside surface and comprises reduced thickness formations (“a vacuum cup or holding clips”) from both the inside and outside surfaces of the engagement wall (See Fig. 3 below) for engaging into the formed rim portion of one or more lids (Larsson, Para [0041]).

    PNG
    media_image3.png
    378
    652
    media_image3.png
    Greyscale

Larsson, Fig. 3
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the picking head of the lidding machine disclosed by Hagelqvist so the one or more engagement walls of the picking head comprises an inside surface and an outside surface and comprises reduced thickness formations from both the inside and outside surfaces of the engagement wall for engaging into the formed rim portion of one or more lids as taught by Larsson in order to further ensure that the lid is securely attached to the picking head during operation.

Regarding claim 9, Hagelqvist in view of Ickert and Larsson teaches the lidding machine as recited above wherein the picking head support rotates through less than 140 degrees in order to move the picking head between its first and second positions (Hagelqvist, See Figs. 5A and 5B).

Regarding claim 10, Hagelqvist in view of Ickert and Larsson teaches the lidding machine as recited above wherein the picking head is moveably mounted to the picking “the second rod 29 rotates” – Hagelqvist, Para [0071]) so that the picking head (Larsson, 3 – Fig. 3) may move (Larsson, at 4e) perpendicular to the axis of rotation (“the lid with the glue is pushed down onto the container” – Larsson, Para [0041]) of the picking head support (Larsson, 7 – Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the picking head of the lidding machine disclosed by Hagelqvist so that the picking head may move perpendicular to the axis of rotation of the picking head support as taught by Larsson in order to further ensure that the lid is completely separated from the picking head during application onto the container.

Regarding claim 15, Hagelqvist discloses a lidding machine (1 – Fig. 1) for locking one or more lids (17 – Fig. 5A) with the open top (“an upper part of the container”) of a container (2), the one or more lids and corresponding container being rectangular in shape and having rim portions that are formed along all four sides of the lids and containers (See container tops in Fig. 3) in complementary cross-sections to enable the rim portions of the one or more lids and corresponding container to lock with each other (“the container 2 where the lid 17 is to be fastened”) (Para [0065]), the lidding machine comprising: 
a conveyor (5, 6, 8, 10, 14, 23) for conveying containers (2) (Fig. 2);
a set of jaws (11a, 11b, 13a, 13b) positioned at opposite sides respectively of the conveyor (Figs. 2 and 4A), the jaws being arranged to move towards each other over the conveyor (Para [0060]) and upwards away from the conveyor (10) thereby to lift “and lifting” – Para [0062]) one or more containers off the conveyor and urge the/or each container into engagement with a respective lid positioned over the conveyor (Figs. 4A-4D);
a lid magazine (7) for storing lids (17) (Fig. 2);
a picking head (24, 28, 29) for supporting one or more lids over the conveyor (Fig. 5A), the picking head being mounted to a picking head support (30), the picking head support (30) being mounted for rotation about an axis (See rotational arrow in Fig. 5A) substantially parallel to a direction of travel of the conveyor enabling the picking head to be moved between a first position (Fig. 5A) where the picking head can pick one or more lids from the lid magazine and a second position (Fig. 5B) where the picking head can support one or more lids above the conveyor enabling containers and lids to be urged together (Para [0068], [0070]-[0071]); 
wherein the picking head support rotates through less than 150 degrees in order to move the picking head between its first and second positions (See Figs. 5A and 5B).
Hagelqvist does not expressly disclose the one or more lids and corresponding container being rectangular in shape and having outwardly extending rim portions that are formed along all four sides of the lids and containers; and the jaws having a jaw plate with an upper surface and edges that extend upwardly from the upper surface of the jaw plate to engage into the formed rim portion of a container extending along the four sides of the container.
Ickert teaches one or more containers being rectangular in shape and having outwardly extending rim portions (12) that are formed along all four sides of the containers (9) (Fig. 4a); and the jaws (5, 6 – Figs. 4a-4c) having a jaw plate (10) with 11) that extend upwardly from the upper surface of the jaw plate to engage (Figs. 4b-4c) into the formed rim portion (12) of a container (9) extending along the four sides of the container.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the jaws of the lidding machine disclosed by Hagelqvist with the one or more lids and corresponding container being rectangular in shape and having outwardly extending rim portions that are formed along all four sides of the lids and containers; and the jaws having a jaw plate with an upper surface and edges that extend upwardly from the upper surface of the jaw plate to engage into the formed rim portion of a container extending along the four sides of the container as taught by Ickert in order to further secure the container within the jaws and prevent any damage to the container during operation.
Hagelqvist also does not expressly disclose that the picking head comprises a plate having a surface and one or more engagement walls extending from the plate surface, the engagement wall opposite the plate surface defining free edges for engaging into the formed lid rim portion when supporting the one or more lids above a corresponding container.
Larsson teaches a picking head (3) comprising a plate having a surface and one or more engagement walls extending from the plate surface (See Fig. 3 annotated above), the engagement wall opposite the plate surface defining free edges for engaging into the formed lid rim portion when supporting the one or more lids (5) above a corresponding container (6) (Fig. 3).


Regarding claim 16, Hagelqvist discloses a lidding machine (1 – Fig. 1) for locking one or more lids (17 – Fig. 5A) with the open top (“an upper part of the container”) of a container (2), the one or more lids and corresponding container being rectangular in shape with rounded corners and having rim portions that are formed along the sides and the corners of the lids and containers (See container tops in Fig. 3) in complementary cross-sections to enable the rim portions of the one or more lids and corresponding container to lock with each other (“the container 2 where the lid 17 is to be fastened”) (Para [0065]), the lidding machine comprising: 
a conveyor (5, 6, 8, 10, 14, 23) for conveying containers (2) (Fig. 2);
a set of jaws (11a, 11b, 13a, 13b) positioned at opposite sides respectively of the conveyor (Figs. 2 and 4A), the jaws being arranged to move towards each other over the conveyor (Para [0060]) and upwards away from the conveyor (10) thereby to lift (“and lifting” – Para [0062]) one or more containers off the conveyor and urge the/or Figs. 4A-4D);
a lid magazine (7) for storing lids (17) (Fig. 2);
a picking head (24, 28, 29) for supporting one or more lids over the conveyor (Fig. 5A), the picking head being mounted to a picking head support (30), the picking head support (30) being mounted for rotation about an axis (See rotational arrow in Fig. 5A) substantially parallel to a direction of travel of the conveyor enabling the picking head to be moved between a first position (Fig. 5A) where the picking head can pick one or more lids from the lid magazine and a second position (Fig. 5B) where the picking head can support one or more lids above the conveyor enabling containers and lids to be urged together (Para [0068], [0070]-[0071]); 
wherein the picking head support rotates through less than 150 degrees in order to move the picking head between its first and second positions (See Figs. 5A and 5B).
Hagelqvist does not expressly disclose the one or more lids and corresponding container being rectangular in shape with rounded corners and having outwardly extending rim portions that are formed along all four sides of the lids and containers; and the jaws having a jaw plate with an upper surface and edges that extend upwardly from the upper surface of the jaw plate to engage into the formed rim portion of a container extending along the four sides of the container.
Ickert teaches one or more containers being rectangular in shape with rounded corners and having outwardly extending rim portions (12) that are formed along all four sides of the containers (9) (Fig. 4a); and the jaws (5, 6 – Figs. 4a-4c) having a jaw plate (10) with an upper surface and edges (11) that extend upwardly from the upper Figs. 4b-4c) into the formed rim portion (12) of a container (9) extending along the four sides of the container.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the jaws of the lidding machine disclosed by Hagelqvist with the one or more lids and corresponding container being rectangular in shape and having outwardly extending rim portions that are formed along all four sides of the lids and containers; and the jaws having a jaw plate with an upper surface and edges that extend upwardly from the upper surface of the jaw plate to engage into the formed rim portion of a container extending along the four sides of the container as taught by Ickert in order to further secure the container within the jaws and prevent any damage to the container during operation.
Hagelqvist also does not expressly disclose that the picking head comprises a plate having a surface and one or more engagement walls extending from the plate surface, the engagement wall opposite the plate surface defining free edges for engaging into the formed lid rim portion when supporting the one or more lids above a corresponding container.
Larsson teaches a picking head (3) comprising a plate having a surface and one or more engagement walls extending from the plate surface (See Fig. 3 annotated above), the engagement wall opposite the plate surface defining free edges for engaging into the formed lid rim portion when supporting the one or more lids (5) above a corresponding container (6) (Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant’s claimed invention to modify the picking head of .

Response to Arguments
Applicant's arguments filed November 15, 2021 have been fully considered but they are not persuasive. Examiner relies on the combination of Hagelqvist in view of Ickert and Larsson to teach the claimed lidding machine. Specifically, examiner relies on the shape of the cited lids and corresponding containers of Hagelqvist as modified with the rim portion (“circumferential tray edge 12” – Para [0032]) taught by Ickert. Additionally, examiner does not find applicant’s arguments persuasive since it would have been an obvious matter of design choice to make the different portions of the lids and corresponding container tops of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. Therefore, the rejection as recited above is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELSEA E STINSON whose telephone number is (571)270-1744.  The examiner can normally be reached on M-F 8am-4:30pm, Alt. Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







February 2, 2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731